Citation Nr: 1016723	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  10-03 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
claimed as secondary to in-service mustard gas exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1941 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2009 Regional Office (RO) 
in Muskogee, Oklahoma rating decision, which denied the claim 
on appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran 
did not experience full body exposure to mustard gas in 
service.

2.  The preponderance of the evidence shows that the Veteran 
does not have a current respiratory disorder that is causally 
related to a disease, injury or event in service, to include 
exposure to mustard gas.


CONCLUSION OF LAW

A respiratory disorder was not incurred in or aggravated by 
active service, to include as a result of exposure to mustard 
gas.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.316 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all the evidence submitted 
by or on behalf of the Veteran.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Veteran's 
Administration (VA) has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the Veteran of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the Veteran 
is expected to provide; and (4) request that the Veteran 
provide any evidence in his possession that pertains to the 
claim.  The requirement of requesting that the Veteran 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.

A VCAA letter dated in January 2009 fully satisfied the duty 
to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 
187.  The Veteran was advised that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The letter informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to VA.  See Pelegrini II, at 
120-121.   

The letter explained to the Veteran how disability ratings 
and effective dates are determined.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records are in 
the file.  There is no indication that the Veteran has sought 
treatment for the claimed respiratory disorder from the VA.  
Private medical records identified by the Veteran have been 
obtained, to the extent possible.  Furthermore, the Veteran 
has at no time referenced outstanding records that he wanted 
VA to obtain or that he felt were relevant to the claim.

The Board recognizes that assistance shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2009).  However, VA's duty to 
provide a medical examination is not triggered unless the 
record contains competent evidence of a current disability or 
symptoms of a current disability, evidence establishing that 
an event, injury, or disease occurred in service or a disease 
manifesting during an applicable presumptive period, and an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with service or a 
service-connected disability.  38 U.S.C.A. § 5103A; McLendon 
v. Nicholson, 20 Vet. App. 79 (2006). 
 
In the instant case, as discussed in more detail below, the 
record is absent for competent lay or medical evidence that 
the Veteran has a current respiratory disability incurred in 
or aggravated by active military service.  Indeed, the 
Veteran's private physician has been unable to diagnose any 
current respiratory disability, despite multiple physical 
examinations and diagnostic testing.  That said, the Board is 
cognizant that there are instances in which lay testimony can 
serve to establish an association between service and the 
claimed disability for the purpose of satisfying the criteria 
of McLendon.  For example, a lay person may be competent to 
offer testimony on certain medical matters, such as 
describing symptoms observable to the naked eye, such as 
difficulty breathing, or even diagnosing simple conditions 
such as a dislocated shoulder, and their lay testimony as to 
a continuity of symptomatology can satisfy the requirements 
of McLendon.  However, the Board finds that a lay person is 
not be competent to offer an opinion on a matter clearly 
requiring medical expertise, such as diagnosing a current 
complex respiratory disability involving a productive cough 
and hemoptysis or linking the Veteran's claimed respiratory 
disability to exposure to mustard gas in service.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions); Layno v. Brown, 6 Vet. App. 465 (1994) 
(noting that a veteran is competent to report difficulty 
breathing, but not to diagnose the condition as bronchial 
asthma).  

The Board has considered the case of Charles v. Principi, 16 
Vet. App. 370 (2002) wherein the Court held that, under 38 
U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence, [including 
statements of the Veteran]," and where, the Veteran had been 
diagnosed to have tinnitus, and had proffered competent lay 
evidence that he had had continuous symptoms of the disorder 
(i.e., ringing in the ears) since his discharge.  Because 
there was evidence of record satisfying two of the 
requirements of the statute, i.e., competent evidence of a 
current disability and evidence indicating an association 
between the Veteran's disability and his active service, but 
there was not of record, as relied upon in part by the Board 
in denying his claim, competent medical evidence addressing 
whether there is a nexus between his tinnitus and his active 
service, VA was to provide the claimant with a medical 
"nexus" examination. 
 
However, unlike Charles, the Veteran has not reported a 
continuity of his symptoms of respiratory problems since 
separation.  Instead, while acknowledging that his current 
respiratory problems did not start until, at the earliest 
circa 1992, the Veteran has asserted a relationship between 
current respiratory problems and his military service, 
including as a result of exposure to mustard gas, which, as 
noted above, is outside the competence of the Veteran as a 
layperson.  Given the inability of the Veteran's private 
physician to diagnose a current respiratory disorder, the 
lack of continuity of symptomatology of respiratory problems 
from service, and that the Veteran is not competent to 
diagnose a complex respiratory problem involving a productive 
cough and hemoptysis, the Board finds that such evidence is 
insufficient to suggest an association between his current 
disability and service so as to warrant an examination or 
opinion. 
 
Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303(a) (2009).  This may be shown by 
affirmative evidence showing inception or aggravation during 
service or through statutory presumptions.  Id.  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2009). 

To establish a right to compensation for a present disability 
on a direct basis, a Veteran must show: "(1) the existence 
of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service."  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition to the foregoing, regulations provide that 
exposure to certain specified vesicant agents during active 
military service, together with the subsequent development of 
certain diseases, is sufficient to establish service 
connection in the following circumstances: (1) full-body 
exposure to nitrogen or sulfur mustard during active military 
service, together with the subsequent development of chronic 
conjunctivitis, keratitis, corneal opacities, scar formation, 
nasopharyngeal cancer, laryngeal cancer, lung cancer 
(excluding mesothelioma), or squamous cell carcinoma of the 
skin; (2) full-body exposure to nitrogen or sulfur mustard or 
Lewisite during active military service together with the 
subsequent development of a chronic form of laryngitis, 
bronchitis, emphysema, asthma, or chronic obstructive 
pulmonary disease (COPD); or (3) full-body exposure to 
nitrogen mustard during active military service together with 
the subsequent development of acute nonlymphocytic leukemia.  
Service connection will not be established under this section 
if the claimed condition is due to the Veteran's own willful 
misconduct, or if there is affirmative evidence that 
establishes a nonservice-related supervening condition or 
event as the cause of the claimed condition.  38 C.F.R. § 
3.316 (2009). 
 
For claims involving exposure to mustard gas, the evidence 
must show in-service exposure, and a diagnosis of current 
disability, but a claimant is relieved of the burden of 
providing medical evidence of a nexus between the current 
disability and his in-service exposure.  Rather, that nexus 
is presumed if the other conditions are met subject to the 
regulatory exceptions in 38 C.F.R. § 3.316(b).  38 C.F.R. § 
3.316; see also Pearlman v. West, 11 Vet. App. 443, 446 
(1998). 
 
At the outset of this discussion, the Board notes that it has 
considered application of the presumption afforded to combat 
veterans under 38 U.S.C.A. § 1154(b) (West 2002) as to the 
incurrence of a disease or injury in service.  However, as 
the claimed disability is not alleged to have been incurred 
as a consequence of participation in combat, the Board finds 
that such provisions do not apply to his respiratory claim. 

As noted, the Veteran served on active duty from August 1941 
to September 1945.  The evidence does not establish that the 
Veteran was exposed to mustard gas in service.  In that 
regard, the Board notes the Defense Manpower Data Center 
(DMDC) maintains a database of Army and Navy personnel who 
may have been exposed during World War II to mustard gas and 
Lewisite during testing programs, production, storage, or 
transportation.  In this case, according to that database, 
the Veteran was not a participant in Mustard Gas, Chem-Bio, 
Project 112-SHAD, or other programs resulting in exposure to 
mustard gas.  Nor does the Veteran's service treatment 
records document the Veteran's claimed exposure to mustard 
gas.  Furthermore, the records fail to indicate any treatment 
for respiratory problems in service.  The Veteran's 
separation examination in September 1945, moreover, noted 
normal lungs on examination.  Other than the Veteran's own 
unsubstantiated allegations, there is no evidence of record 
indicating that the Veteran was exposed to mustard gas while 
on active duty.  It is acknowledged that the Veteran likely 
participated in gas chamber training exercises; however, 
there is no evidence of record to suggest that such 
participation resulted in exposure to mustard gas.  

The Veteran's unsupported representations of mustard gas 
exposure alone are not sufficient to establish service 
connection under 38 C.F.R. § 3.316.  See Pearlman, supra.  
Significantly, during the course of adjudicating multiple 
other disability claims and undergoing multiple medical 
examinations, the Veteran did not report mustard gas 
exposure.  Indeed, the claims file indicates that he did not 
report in-service mustard gas exposure for more than six (6) 
decades after service.  Thus, the preponderance of the 
evidence does not support the Veteran's claim of in-service 
exposure to mustard gas.  Even assuming in-service mustard 
gas exposure, as discussed above and below, the Veteran does 
not have a diagnosis of a current respiratory disorder as 
required for the granting of service connection under 
38 C.F.R. § 3.316 or evidence of continuous respiratory 
problems from the time of the Veteran's alleged in-service 
mustard gas exposure.  Indeed, the Veteran concedes that he 
did not begin to experience respiratory problems after 
service until approximately 1992.  Thus, the Veteran has not 
met the elements required to establish service connection 
pursuant to 38 C.F.R. § 3.316. 
 
Even where the criteria for service connection under the 
provisions of 38 C.F.R. § 3.316 are not met, a veteran is not 
precluded from establishing entitlement to service connection 
by proof of direct causation.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).

Initially, the Board notes that the Veteran's service 
treatment records are wholly silent as to any complaints, 
treatment, or diagnoses of any a respiratory disorder.  Nor 
did the Veteran report respiratory problems at the time of 
his September 1945 separation examination, at which time the 
Veteran's lungs were described as normal.  Indeed, the 
Veteran concedes he did not experience respiratory problems 
until approximately 1992 at the earliest, or more than four 
(4) decades after service.

The first evidence of respiratory problems in the claims file 
is the Veteran's November 2008 claim, in which he noted the 
onset of problems in about 1992.  The Veteran claimed that he 
was exposed to mustard gas in 1942 during gas mask training 
at Fort Knox, Kentucky.  The Veteran reported that he 
currently suffered from respiratory problems, manifested by 
spitting up blood-filled phlegm several times each day.  The 
Veteran submitted a list of other soldiers in his unit and 
requested that the VA compare the list to those who had filed 
claims for mustard gas exposure or were suffering the effects 
of mustard gas exposure as evidence that the Veteran was also 
exposed.

In support of his claim, the Veteran submitted a December 
2008 letter from his private physician.  The physician 
recorded the Veteran's report that he was exposed to mustard 
gas in 1942, with the initial physical response following 
exposure of painful coughing and spitting up blood in the 
morning.  For the past fourteen years, the Veteran reported 
experiencing chronic productive cough and intermittent 
hemoptysis.  At the time of his last physician visit, the 
Veteran denied dyspnea, pleurisy, orthopnea, or lower 
extremity edema.  The physician noted that the Veteran had 
been examined by a pulmonary medicine specialist and received 
two computed tomography scans of his chest.  Both scans were 
essentially normal.

The crucial inquiry, therefore, is whether the Veteran has a 
current respiratory disorder related to any incident of 
service.  For the reasons and bases set forth below, the 
Board concludes he does not.

The threshold requirement for service connection to be 
granted is competent medical evidence of the current 
existence of the claimed disorder.  See Degmetich v. Brown, 
104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  While the Board recognizes the Veteran's sincere 
belief in his claims, there is no competent medical evidence 
of record showing the Veteran to currently have a respiratory 
disorder.  While the Veteran reports current symptomatology, 
to include a productive cough and intermittent hemoptysis, 
his private physicians, including a pulmonary medicine 
specialist, have not diagnosed a current respiratory problem.  
Multiple testings have shown an essentially normal chest.    

The Board has considered the Veteran's statements linking his 
current respiratory problems to his military service, 
specifically to mustard gas exposure.  As discussed above, 
however, the Veteran does not have the specialized medical 
training necessary either to diagnose a current respiratory 
disorder based on his experienced symptomatology or to link 
any such current respiratory disorder to his military 
service.  See Jandreau, supra; Layno, supra.    

As there is no competent medical evidence of a current 
respiratory disorder or diagnosis or a link between the 
disorder and military service, the Board concludes that the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2008); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see 
generally Shedden, supra. 
 
 
ORDER

Entitlement to service connection for a respiratory disorder, 
claimed as secondary to in-service mustard gas exposure, is 
denied.





____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


